Exhibit 10.1

Execution Copy

AGREEMENT

This Agreement, dated as of March 25, 2011 (“Agreement”), is by and among
dELiA*s, Inc., a Delaware corporation (the “Company”), Michael Zimmerman, an
individual resident of New York (“Zimmerman”), Mario Ciampi, an individual
resident of New York (“Ciampi”) and the other individuals and entities that are
signatories hereto (collectively with Zimmerman and Ciampi, the “Zimmerman
Group”).

WHEREAS, the Company and the Zimmerman Group have determined that the interests
of the Company and its stockholders would be best served by adding Michael
Zimmerman and Mario Ciampi to the Board on the terms and conditions set forth in
this Agreement.

NOW, THEREFORE, in consideration of the foregoing premises and the respective
representations, warranties, covenants, agreements and conditions hereinafter
set forth intending to be legally bound hereby, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereby agree as follows:

1. Definitions. For purposes of this Agreement the following terms have the
meanings respectively set forth below:

(a) “Affiliate” shall have the meaning set forth in Rule 12b-2 promulgated by
the SEC under the Exchange Act.

(b) “Associate” means, when used to indicate a relationship with any person:
(i) any corporation or organization (other than the Company or a majority-owned
subsidiary of the Company) of which such person is an officer or partner,
(ii) any trust or other estate in which such person has a substantial beneficial
interest or as to which such person serves as trustee or in a similar fiduciary
capacity, and (iii) any relative or spouse of such person, or any relative of
such spouse, who has the same home as such person or who is a director or
officer of the Company or any of its parents or subsidiaries.

(c) “Beneficial owner” and “beneficial ownership” shall have the respective
meanings as set forth in Rule 13d-3 promulgated by the SEC under the Exchange
Act.

(d) “Board” means the Board of Directors of the Company.

(e) “Common Stock” means the Common Stock of the Company, $.001 par value per
share.

(f) “Exchange Act” means the Securities Act of 1934, as amended.

(g) “Nominees” mean Michael Zimmerman and Mario Ciampi.

(h) “Person” means any individual, corporation, general or limited partnership,
limited liability company, joint venture, estate, trust, association,
organization or other entity of any kind or nature.



--------------------------------------------------------------------------------

(i) “SEC” means the Securities and Exchange Commission.

(j) “Standstill Period” means the period from the date hereof until the earliest
of the following plus, with regard to clauses (i) and (ii) below, such
additional period of time during which either of the Nominees shall serve as a
member of the Board:

(i) 25 business days prior to the last date upon which a notice to the Secretary
of the Company of nominations of directors for election to the Board or the
proposal of business at the 2012 Annual Meeting would be considered timely under
the certificate of incorporation and bylaws of the Company, if by such date
either (A) the Nominating and Corporate Governance Committee of the Company has
not notified each of the Nominees pursuant to Section 4(e) below that it has
resolved to recommend to the Board that the Board nominate, and the Board has
agreed to nominate, each of the Nominees for election to the Board at the 2012
Annual Meeting of Stockholders; or (B) the Nominating and Corporate Governance
Committee of the Company has so notified each of the Nominees but each of the
Nominees has declined to stand for election as a Company nominee and has
notified the Company of same;

(ii) 25 business days prior to the last date upon which a notice to the
Secretary of the Company of nominations of directors for election to the Board
or the proposal of business at the 2013 Annual Meeting would be considered
timely under the certificate of incorporation and bylaws of the Company; or

(iii) such date, if any, as the Company has materially breached any of its
commitments or obligations of this Agreement and, with regard to material
breaches other than material breaches of Sections 4(a), 4(b) and 4(e), the
Company has failed to cure such material breach within 5 business days of the
earlier of (A) notice of such breach from either of the Nominees, or (B) actual
knowledge thereof by one of the Company’s named executive officers (as such term
is defined in Item 402(a)(2) of Regulation S-K under the Exchange Act).

(k) “2011 Annual Meeting” means the Company’s 2011 annual meeting of
stockholders.

(l) “2012 Annual Meeting” means the Company’s 2012 annual meeting of
stockholders.

2. Representations and Warranties of the Company. The Company represents and
warrants as follows:

(a) The Company has the corporate power and authority to execute, deliver and
perform the terms and provisions of this Agreement and to consummate the
transactions contemplated hereby.

(b) This Agreement has been duly authorized, executed and delivered by the
Company, and is a valid and binding obligation of the Company, enforceable
against the Company in accordance with its terms, except as enforcement thereof
may be limited by applicable bankruptcy, insolvency, reorganization, moratorium,
fraudulent conveyance or similar laws affecting the rights of creditors and by
general equity principles.

 

2



--------------------------------------------------------------------------------

(c) The execution, delivery and performance of this Agreement by the Company
does not and will not (i) violate or conflict with any law, rule, regulation,
order, judgment or decree applicable to it, or (ii) result in any material
breach or violation of or constitute a material default (or an event which with
notice or lapse of time or both could become a material default) under or
pursuant to, or give any right of termination, amendment, acceleration or
cancellation of, any organizational document, or any agreement, contract,
commitment, understanding or arrangement to which the Company is a party or by
which it is bound.

3. Representations and Warranties of the Zimmerman Group. Each of the members of
the Zimmerman Group severally, and not jointly, represents and warrants with
respect to himself or itself as follows:

(a) Such party has the power and authority to execute, deliver and perform the
terms and provisions of this Agreement and to consummate the transactions
contemplated hereby. Such party, if an entity, has the corporate, limited
partnership or limited liability company power and authority, as applicable, to
execute, deliver and perform the terms and provisions of this Agreement and to
consummate the transactions contemplated hereby.

(b) This Agreement has been duly authorized, executed and delivered by such
party, and is a valid and binding obligation of such party, enforceable against
such party in accordance with its terms, except as enforcement thereof may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium,
fraudulent conveyance or similar laws affecting the rights of creditors and by
general equity principles.

(c) As of the respective dates of the Original Schedule 13D and Amendment No. 1,
Amendment No. 2 and Amendment No. 3 (as each such term is defined below),
respectively, each member of the Zimmerman Group were each the “beneficial
owner” of a number of shares of Common Stock (as defined below) as set forth on
the respective cover pages relating to such party in the Schedule 13D filed by
Zimmerman, Prendel, LLC and Prentice Capital Management, LP with the Securities
and Exchange Commission (the “SEC”) on September 8, 2010 (the “Original Schedule
13D”), Amendment No. 1 filed by Zimmerman, Prendel, LLC and Prentice Capital
Management, LP with the SEC on September 15, 2010 (“Amendment No. 1”), Amendment
No. 2 filed by Zimmerman, Prendel, LLC and Prentice Capital Management, LP with
the SEC on November 1, 2010 (“Amendment No. 2”) and Amendment No. 3 filed by
Zimmerman, Prendel, LLC and Prentice Capital Management, LP with the SEC on
November 12, 2010 (“Amendment No. 3”). The Original Schedule 13D, together with
Amendment No. 1, Amendment No. 2 and Amendment No. 3, are collectively
hereinafter referred to as the “Schedule 13D”. As of the date hereof, the
members of the Zimmerman Group own in the aggregate 2,864,345 shares of Common
Stock. Except for those Affiliates and Associates of such member with respect to
whom a cover page is included in Amendment No. 3, no other Affiliate or
Associate of such member beneficially owns any shares of Common Stock.

 

3



--------------------------------------------------------------------------------

(d) The execution, delivery and performance of this Agreement by such party does
not and will not (i) violate or conflict with any law, rule, regulation, order,
judgment or decree applicable to him or it, or (ii) result in any material
breach or violation of or constitute a material default (or an event which with
notice or lapse of time or both could become a material default) under or
pursuant to, or give any right of termination, amendment, acceleration or
cancellation of, any organizational document (if an entity), or any agreement,
contract, commitment, understanding or arrangement to which such party is a
party or by which such party is bound.

4. Appointment of New Directors and Related Matters.

(a) Concurrently herewith (the date hereof being the “Appointment Date”), the
Board and any applicable committees of the Board shall take all necessary action
to: (i) increase the size of the Board by two (2) directors to a total of seven
(7) directors; (ii) appoint each of the Nominees as directors of the Company,
effective as of the Appointment Date, to serve as members of the Board until the
Company’s 2011 Annual Meeting of Stockholders and until their successors are
duly elected and qualified; and (iii) appoint Zimmerman to serve as a member of
the Nominating and Corporate Governance Committee and appoint Ciampi to serve as
a member of the Compensation Committee, in each case effective as of the
Appointment Date, to serve on applicable Committee so long as he continues to be
a member of the Board.

(b) The Board and the Nominating and Corporate Governance Committee shall
nominate each of the Nominees for election as directors at the 2011 Annual
Meeting. The Company agrees to recommend that the Company’s stockholders vote,
and shall solicit proxies, in favor of the election of each of the Nominees at
such meeting and otherwise support each of the Nominees for election in a manner
no less rigorous and favorable than the manner in which the Company supports its
other nominees.

(c) The members of the Zimmerman Group shall promptly file an amendment to the
Schedule 13D reporting the entry into this Agreement, amending applicable items
to conform to their obligations hereunder and appending or incorporating by
reference this Agreement as an exhibit thereto. The members of the Zimmerman
Group shall provide to the Company a reasonable opportunity to review and
comment on such amendment in advance of filing, and shall consider in good faith
the reasonable and timely comments of the Company.

(d) Each member of the Zimmerman Group shall cause all shares of Common Stock
owned of record or beneficially by him or it and his or its respective
Affiliates and Associates to be present for quorum purposes and to be voted in
favor of the incumbent directors nominated by the Board for election at the 2011
Annual Meeting.

(e) At least 25 business days prior to the last date upon which a notice to the
Secretary of the Company of nominations of directors for election to the Board
or the proposal of business at the 2012 Annual Meeting would be considered
timely under the certificate of incorporation and bylaws of the Company, the
Nominating and Corporate Governance Committee will notify each of the Nominees
whether it has resolved to recommend them for re-election to the Board at the
2012 Annual Meeting. If the Nominating

 

4



--------------------------------------------------------------------------------

and Corporate Governance Committee has resolved to so recommend each of the
Nominees, and each of the Nominees agree, then (i) the Board shall nominate each
of the Nominees for election as directors at the 2012 Annual Meeting, (ii) the
Board shall recommend that the Company’s stockholders vote, and shall solicit
proxies, in favor of the election of each of the Nominees at such meeting and
otherwise support each of the Nominees for election in a manner no less rigorous
and favorable than the manner in which the Company supports its other nominees
and (iii) each member of the Zimmerman Group shall cause all shares of Common
Stock owned of record or beneficially by him or it and his or its respective
Affiliates and Associates to be present for quorum purposes and to be voted in
favor of the incumbent directors nominated by the Board for election at the 2012
Annual Meeting.

5. Standstill.

(a) Each of the members of the Zimmerman Group agrees that, during the
Standstill Period, he or it will not, and he or it will cause each of such
Person’s Affiliates and Associates and require other Persons acting on his or
its behalf not to, directly or indirectly:

(i) acquire, offer to acquire or agree to acquire, alone or in concert with any
other individual or entity, by purchase, tender offer, exchange offer, agreement
or business combination or any other manner, beneficial ownership of any
securities of the Company; provided, however, that this restriction shall not
apply to any securities received by each of the Nominees pursuant to Section 8
of this Agreement;

(ii) submit any shareholder proposal (pursuant to Rule 14a-8 promulgated by the
SEC under the Exchange Act or otherwise) or any notice of nomination or other
business for consideration at a stockholder meeting or written consent in lieu
thereof, or nominate any candidate for election to the Board or oppose the
directors nominated by the Board, other than as expressly permitted by this
Agreement;

(iii) form, join in or in any other way participate in a “partnership, limited
partnership, syndicate or other group” within the meaning of Section 13(d)(3) of
the Exchange Act with respect to the Common Stock or deposit any shares of
Common Stock in a voting trust or similar arrangement or subject any shares of
Common Stock to any voting agreement or pooling arrangement other than as set
forth in the Schedule 13D on the date hereof;

(iv) solicit proxies or written consents of shareholders, or otherwise conduct
any nonbinding referendum with respect to Common Stock, or make, or in any way
participate in, any “solicitation” of any “proxy” within the meaning of Rule
14a-1 promulgated by the SEC under the Exchange Act to vote, or advise,
encourage or influence any Person with respect to voting, any shares of Common
Stock with respect to any matter, or become a “participant” in any contested
“solicitation” for the election of directors with respect to the Company (as
such terms are defined or used under the Exchange Act and the rules promulgated
by the SEC thereunder), other than a “solicitation” or acting as a “participant”
in support of all of the nominees of the Board at the 2011 Annual Meeting or, if
applicable, the 2012 Annual Meeting as set forth in this Agreement;

 

5



--------------------------------------------------------------------------------

(v) seek, in any capacity other than as a member of the Board, to call, or to
request the calling of, a special meeting of the shareholders of the Company, or
seek to make, or make, a shareholder proposal at any meeting of the shareholders
of the Company or make a request for a list of the Company’s shareholders (or
otherwise induce, encourage or assist any other Person to initiate or pursue
such a proposal or request) or otherwise acting alone, or in concert with
others, seek to control or influence the governance or policies of the Company,
except as a member of the Board or otherwise as expressly permitted by this
Agreement; provided, however, that the foregoing shall not prohibit the
Zimmerman Group from (A) making statements contemplated by Rule
14a-1(l)(2)(iv)(B) under the Exchange Act to the extent applicable to holders of
interests in Prentice Capital Management, LP and Prendel, LLC, and by Rule
14a-1(l)(2)(iv)(C) to the extent relating to the foregoing statements),
(B) engaging in discussions with other stockholders (so long as the Zimmerman
Group does not initiate such discussions and such discussions are in compliance
with the terms and conditions hereof) (clauses (1) and (2), together, “Permitted
Actions”) with respect to any transaction that has been publicly announced by
the Company involving a recapitalization of the Company, or a material
acquisition, disposition or sale of assets or a business by the Company, or a
change of control of the Company, (C) voting as it sees fit on any matter other
than with respect to the election of directors, or (D) privately contacting the
Board or management of the Company to express his views regarding Company
matters so long as such contact or communication (1) will not require or result
in an amendment to or other public disclosure in connection with the Schedule
13D filed by the Zimmerman Group or any of its affiliates with respect to the
Company and (2) does not unduly interfere with management’s duties and
responsibilities or the day-to-day operation of the Company’s business and
affairs;

(vi) effect or seek to effect, in any capacity other than as a member of the
Board (including, without limitation, by entering into any discussions,
negotiations, agreements or understandings with any third Person), offer or
propose (whether publicly or otherwise) to effect, or cause or participate in,
or in any way assist or facilitate any other Person to effect or seek, offer or
propose (whether publicly or otherwise) to effect or cause or participate in
(A) any acquisition of any material assets or businesses of the Company or any
of its subsidiaries, or any sale, lease, exchange, pledge, mortgage, or transfer
thereof (including through any arrangement having substantially the same
economic or other effect as a sale, lease, exchange, pledge, mortgage, or
transfer or assets); (B) any tender offer or exchange offer, merger, acquisition
or other business combination involving the Company or any of its subsidiaries,
or (C) any recapitalization, restructuring, liquidation, dissolution or other
extraordinary transaction with respect to the Company or any of its
subsidiaries;

(vii) publicly disclose, or cause or facilitate the public disclosure
(including, without limitation, the filing of any document or report with the
SEC or any other governmental agency or any disclosure to any journalist, member
of the media or securities analyst) of, any intent, purpose, plan or proposal to
obtain any waiver, or consent under, or any amendment of, any of the provisions
of Sections 4 or 5 of this Agreement, or otherwise seek (in any manner that
would require public disclosure by any of the members of the Zimmerman Group or
their Affiliates or Associates) to obtain any waiver, consent under, or
amendment of, any provision of this Agreement;

 

6



--------------------------------------------------------------------------------

(viii) publicly disparage any member of the Board or management of the Company;
provided that this provision shall not apply to compelled testimony, either by
legal process, subpoena or otherwise, or to communications that are required by
an applicable legal obligation and are subject to contractual provisions
providing for confidential disclosure;

(ix) enter into any arrangements, understandings or agreements (whether written
or oral) with, or advise, finance, cause, solicit, induce, assist or encourage,
any other Person that engages, or offers or proposes to engage, in any of the
foregoing; or

(x) take, cause, solicit, induce or assist others to take any action
inconsistent with any of the foregoing.

Notwithstanding the provisions of this Section 5, the members of the Zimmerman
Group shall be entitled to acquire, from time to time, in one or more
transactions in the open market, in privately negotiated transactions or from
the Company, additional securities of the Company, if, after giving effect to
any acquisition of the additional securities, the number of shares of Common
Stock beneficially owned by the Zimmerman Group would not exceed 14.0% of the
aggregate number of shares of Common Stock outstanding (as reported in the most
recent report filed by the Company with the SEC containing such information).

6. Company Governing Documents and Policies. By the Appointment Date, each of
the Nominees shall review the Company’s certificate of incorporation and bylaws,
as well as the Code of Business Conduct and Policy Regarding Shareholder
Communications with the Board of Directors and charters of each of the
committees of the Board on which they shall serve and agree to abide by the
provisions thereof during their service as directors of the Company. Each member
of the Zimmerman Group acknowledges that United States and other applicable
securities laws may prohibit any Persons who have material, nonpublic
information concerning the Company from purchasing or selling securities of the
Company or from communicating such information to any Person under circumstances
in which it is reasonably foreseeable that such Person is likely to purchase or
sell such securities in reliance upon such information.

7. Questionnaires. By the Appointment Date, each of the Nominees will have
accurately completed the form of questionnaire provided by the Company for its
use in connection with their appointment to the Board and preparation of the
Company’s proxy statement and other reports filed with the SEC.

8. Compensation. Each of the Nominees shall be compensated for their service as
directors and shall be reimbursed for their expenses on the same basis as all
other non-employee directors of the Company are compensated and shall be
eligible to be granted equity-based compensation on the same basis as all other
non-employee directors of the Company.

9. Indemnification and Insurance. Each of the Nominees shall be entitled to the
same rights of indemnification as the other directors of the Company as such
rights may exist from time to time. The Company shall, promptly after their
election, take such action, if any, as may be necessary to add each of the
Nominees to the Company’s directors and officers’ liability insurance policy as
an Insured Person.

 

7



--------------------------------------------------------------------------------

10. Non-Disparagement. During the Standstill Period, the Company shall not
publicly disparage any member of the Zimmerman Group or any member of the
management of the Zimmerman Group, provided that this provision shall not apply
to compelled testimony, either by legal process, subpoena or otherwise, or to
communications that are required by an applicable legal obligation and are
subject to contractual provisions providing for confidential disclosure.

11. Press Release. Promptly following execution of this Agreement, the Company
and the Zimmerman Group shall jointly issue a press release announcing the terms
of this Agreement in the form attached hereto as Exhibit B.

12. Reimbursement of Expenses. All costs and expenses incurred in connection
with this Agreement will be paid by the party incurring such cost or expense.

13. Specific Performance. Each party hereto acknowledges and agrees, on behalf
of itself and its Affiliates, that irreparable harm would occur in the event any
of the provisions of this Agreement were not performed in accordance with their
specific terms or were otherwise breached. It is accordingly agreed that, as
among the parties hereto, the parties will be entitled to specific relief
hereunder, including, without limitation, an injunction or injunctions to
prevent and enjoin breaches of the provisions of this Agreement and to enforce
specifically the terms and provisions hereof in any state or federal court in
the State of New York, in addition to any other remedy to which they may be
entitled at law or in equity. Any requirements for the securing or posting of
any bond with such remedy are hereby waived.

14. Jurisdiction. Each party hereto agrees, on behalf of itself and its
Affiliates, that any actions, suits or proceedings arising out of or relating to
this Agreement or the transactions contemplated hereby will be brought solely
and exclusively in any state or federal court in the Borough of Manhattan in the
State of New York (and the parties agree on behalf of themselves and their
respective Affiliates not to commence any action, suit or proceeding relating
thereto except in such courts), and further agrees that service of any process,
summons, notice or document by U.S. registered mail to the respective addresses
set forth in Section 18 of this Agreement will be effective service of process
for any such action, suit or proceeding brought against any party in any such
court. Each party, on behalf of itself and its Affiliates, irrevocably and
unconditionally waives any objection to the laying of venue of any action, suit
or proceeding arising out of this Agreement. or the transactions contemplated
hereby, in the state or federal courts in the Borough of Manhattan in the State
of New York, and hereby further irrevocably and unconditionally waives and
agrees not to plead or claim in any such court that any such action, suit or
proceeding brought in any such court has been brought in an improper or
inconvenient forum.

15. Applicable Law. This Agreement shall be governed in all respects, including
validity, interpretation and effect, by the laws of the State of New York,
without regard to that state’s principles of conflicts of law (other than
Section 5-1401 of the New York General Obligations Law).

 

8



--------------------------------------------------------------------------------

16. Counterparts; Facsimile or Electronic Signatures. This Agreement may be
executed in two or more counterparts, each of which shall be considered an
original and all of which together shall constitute a one and the same
agreement. Facsimile or electronic (i.e., PDF) signatures shall be as effective
as original signatures.

17. Entire Agreement; Amendment and Waiver; Successors and Assigns. This
Agreement contains the entire understanding of the parties hereto with respect
to, and supersedes all prior agreements relating to, its subject matter. There
are no restrictions, agreements, promises, representations, warranties,
covenants or undertakings between the parties other than those expressly set
forth herein. This Agreement may be amended only by a written instrument duly
executed by the parties hereto or their respective successors or assigns. No
failure on the part of any party to exercise, and no delay in exercising, any
right, power or remedy hereunder shall operate as a waiver thereof, nor shall
any single or partial exercise of such right, power or remedy by such party
preclude any other or further exercise thereof or the exercise of any other
right, power or remedy. All remedies hereunder are cumulative and are not
exclusive of any other remedies provided by law. The terms and conditions of
this Agreement shall be binding upon, inure to the benefit of and be enforceable
by the parties hereto and their respective successors, heirs, executors, legal
representatives, and assigns.

18. Notices. All notices, consents, requests, instructions, approvals and other
communications provided for herein and all legal process in regard hereto shall
be in writing and shall be deemed validly given, made or served, (a) if given by
telecopy, when such telecopy is transmitted to the telecopy number set forth
below, or to such other telecopy number as is provided by a party to this
Agreement to the other parties pursuant to notice given in accordance with the
provisions of this Section, and the appropriate confirmation is received,
provided a copy of such item sent via telecopy is also immediately sent via one
of the other methods specified below, or (b) if given by personal delivery or
via nationally recognized overnight courier, when actually received during
normal business hours at the address specified in this Section, or at such other
address as is provided by a party to this Agreement to the other parties
pursuant to notice given in accordance with the provisions of this Section:

if to the Company:

dELiA*s, Inc.

50 West 23rd Street

New York, New York 10010

Fax no.: 212-590-6310

Email: wkillough@deliasinc.com; mschuback@deliasinc.com

Attention: Chief Executive Officer

Attention: General Counsel

 

9



--------------------------------------------------------------------------------

with a copy to:

William D. Freedman, Esq.

Troutman Sanders LLP

The Chrysler Building

405 Lexington Avenue

New York, New York 10174

Fax no.: (212) 704-5935

Email: william.freedman@troutmansanders.com

if the Zimmerman Group or any member thereof:

Prendel, LLC

Prentice Capital Management, LP

623 Fifth Avenue, 32nd Floor

New York, New York 10022

Attention: Michael Zimmerman

Fax no.: 212-756-1480

Email: michaelz@prenticecapital.com

with a copy to:

Marc Weingarten, Esq.

Schulte Roth & Zabel LLP

919 Third Avenue

New York, New York 10022

Fax no.:

Email: marc.weingarten@srz.com

19. No Third-Party Beneficiaries. Nothing in this Agreement is intended to
confer on any Person other than the parties hereto or their respective
successors and assigns, and their respective Affiliates to the extent provided
herein, any rights, remedies, obligations or liabilities under or by reason of
this Agreement.

[page intentionally ends here]

 

10



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been duly executed and delivered by the
duly authorized signatories of the parties as of the date first written above.

 

DELIA*S, INC. By:  

/s/ Carter S. Evans

 Name: Carter S. Evans  Title: Chairman

/s/ Michael Zimmerman

Michael Zimmerman

/s/ Mario Ciampi

Mario Ciampi PRENDEL, LLC By:  

Prentice Capital Management, LP, its Manager

By:  

/s/ Michael Zimmerman

 Name: Michael Zimmerman  Title: Investment Manager PRENTICE CAPITAL MANAGEMENT,
LP

By:  

/s/ Michael Zimmerman

 Name: Michael Zimmerman  Title: Investment Manager

 

11